Citation Nr: 1717989	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  09-42 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hemorrhoids, to include as secondary to service-connected right shoulder disability.

2.  Entitlement to a rating higher than 20 percent for residuals of right shoulder separation.

3.  Entitlement to an initial rating higher than 30 percent for left knee patellofemoral syndrome.

4.  Entitlement to an initial rating higher than 10 percent for left knee instability.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from July 1991 to February 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A January 2009 rating decision denied a rating higher than 20 percent for residuals of right shoulder separation; a May 2010 rating decision denied service connection for hemorrhoids; and a July 2010 rating decision granted service connection for left knee patellofemoral syndrome and assigned a 30 percent rating for left knee limited motion and 10 percent for left knee instability.

The Veteran was notified in October 2014 that his appointed attorney was no longer accredited to represent claimants in claims before the VA.  

In March 2016, the Board remanded these claims to schedule a Board hearing for the Veteran.  The requested hearing was conducted in August 2016 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service connection for a right knee disorder (October 2014 statement), and an acquired psychiatric disorder (November 2012 statement, February 2013 VA Form 21-0781a), have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for hemorrhoids and entitlement to increased ratings for his right shoulder and left knee disabilities.

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Hemorrhoids

The Board notes that the Veteran testified at the August 2016 hearing that he developed hemorrhoids as a result of the medication he had to take after his right shoulder surgery during service. See August 2016 BVA Hearing Transcript, page 4.  

While the Veteran's service treatment records do not contain any complaints or treatment for hemorrhoids, it documents that the Veteran underwent right shoulder surgery during service in January 1998.  The January 1998 surgical note indicates that the Veteran was prescribed a narcotic pain reliever at the time.

Post-service treatment records indicate the Veteran has been treated for hemorrhoids.  See e.g. October 2008 VA Problem List.

To date, a medical opinion has not yet been obtained regarding the Veteran's hemorrhoids.  On remand, a medical opinion must be obtained.




Right Shoulder and Left Knee

First, the record reflects that the Veteran's most recent VA examinations for his left knee and right shoulder were conducted more than six years ago in June 2010 and August 2010. Furthermore, the most recent treatment records do not contain information about the Veteran's disabilities suitable for rating purposes.

Additionally, the June 2010 and August 2010 VA examinations that assessed the severity of the Veteran's left knee and right shoulder do not contain the complete testing results necessary to rate the disabilities. The examiners tested the Veteran's range of motion and noted that the Veteran experienced painful motion of the left knee and right shoulder; however, the degree at which pain occurred is not noted for either disability. VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Therefore, on remand, the examinations must include the degree at which pain occurs during range of motion tests of the left knee and right shoulder. These findings are necessary to adequately rate the Veteran's disabilities according to DeLuca. Id.   

Additionally, during the course of this appeal, a new precedential opinion that directly affects this case was issued. In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result. Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands. The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The June 2010 and August 2010 VA examination reports do not comply with Correia. Accordingly, the Board finds that new VA examinations are required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain a medical opinion for the Veteran's claimed hemorrhoids.  

If deemed necessary by the examiner, afford the Veteran a VA examination for hemorrhoids.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed.

The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability), less likely as not (i.e., less than 50 percent), or more likely than not (i.e., greater than 50 percent probability):

a) that the Veteran's hemorrhoids had an onset during service or are causally or etiologically due to service; and,

b) that the Veteran's hemorrhoids are proximately due to or aggravated (beyond a natural progression) by his service-connected right shoulder disability.

In rendering this opinion, the examiner is asked to consider the Veteran's assertions that he developed hemorrhoids after his in-service right shoulder surgery and was prescribed narcotic pain relievers.  He believes he developed hemorrhoids as a result of the medication he had to take after his right shoulder surgery.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for a VA examination to ascertain the severity of his right shoulder disability. 

The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail, to include range of motion testing, and the degree at which pain occurs.

(a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain in BOTH shoulders on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the shoulder cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. 

The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

4.  Schedule the Veteran for a VA examination to ascertain the severity of his left knee disability. 

The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail, to include range of motion testing, and the degree at which pain occurs.

(a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain in BOTH knees on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. 

The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

5.  After completion of the above, the RO must readjudicate all claims on appeal. 

If the issues remain denied, the Veteran should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

6. Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







